DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 03 FEB 2022.  The status of the claims is as follows:
Claims 1-12 are pending.
Claim 12 is new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph ‘678 (U.S. Patent 5,480,678) in view of Kirkpatrick ‘470 (U.S. PGPub 2016/0333470).
Claim 1- Rudolph ‘678 teaches a process for densifying annular porous substrates by chemical vapour infiltration (Abstract, Column 3 Lines 41-53), the process comprising:
providing a plurality of unit modules (Figure 20, three modules separated or enclosed by elements 272; Column 15 Line 66 – Column 16 Line 20), each unit module comprising a support plate (Figure 20, element 204 base plate or element 272 intermediate plate) on which is formed a stack of annular porous substrates (Figure 20 element 203; disclosed as porous at e.g. Column 16 Line 4 and 
forming stacks of unit modules in the chamber of a densification furnace (Figure 20, Column 15 Line 66 – Column 16 Line 5; see also Column 16 Lines 33-41,  multiple stacks of modules may be formed in a densification chamber), each stack comprising at least one second unit module stacked on a first unit module, the support plate of the second unit module resting on the second free end of the cylinder of the first unit module, the central gas inlet opening of the second unit module communicating with the internal volume of the stack of substrates of the first unit module, and the gas outlet openings of the second unit module communicating with an external volume to the stack of substrates of the first unit module (Figure 20 generally, Column 16 Lines 13-20); and
injecting into the stacks of unit modules a gas phase comprising a gas precursor of a matrix material to be deposited within the porosity of the substrates (Column 5 Lines 41-47 and 60-64).
Rudolph ‘678 does not teach or suggest wherein the support plate comprises gas outlet openings angularly distributed around the central opening.  Rudolph ‘678 discloses at Figure 20 element 234 and Column 16 Line 9-13 that 
Claim 2- Rudolph ‘678 / Kirkpatrick ‘470 teaches the process as claimed in claim 1, wherein each cylinder is made of graphite (Rudolph ‘678 Column 14 Lines 40-42, monolithic graphite is a preferred fixture material).  
Claim 3- Rudolph ‘678 / Kirkpatrick ‘470 teaches the process as claimed in claim 1, wherein each unit module comprises shims (Rudolph ‘678 Figure 20 element 234, 
Claim 4- Rudolph ‘678 / Kirkpatrick ‘470 teaches the process as claimed in claim 1, wherein each support plate is circular in shape (e.g. Rudolph ‘678 Figure 9, circular base plate) and has a diameter larger than the outer diameter of an annular porous substrate (e.g. Rudolph ‘678 Figure 9, the substrate stack fits in the diameter of the support plate).  Rudolph ‘678 / Kirkpatrick ‘470 does not specifically teach a size of the support plate relative to the substrates.  It would have been an obvious matter of design choice to select a support plate diameter commensurate with the claim limitation, since such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 6- Rudolph ‘678 / Kirkpatrick ‘470 teaches the process as claimed in claim 1, wherein the chamber of the densification furnace is delimited by a susceptor coupled to an inductor (Rudolph ‘678 Column 10 Line 66 – Column 11 Line 13, gas preheaters for use in the densification furnace comprise susceptors inductively coupled to induction coils).
Claim 7- Rudolph ‘678 / Kirkpatrick ‘470 teaches the process as claimed in claim 1, wherein each annular porous substrate comprises carbon (Rudolph ‘678 Column 6 Lines 42-46, Column 13 Lines 16-18).
Claim 8- Rudolph ‘678 / Kirkpatrick ‘470 teaches the process as claimed in claim 1, wherein each annular porous substrate constitutes a preform for a brake disc (Rudolph ‘678 Column 6 Lines 42-46, Column 13 Lines 16-18).  Rudolph ‘678 does not 
Claim 10 - Rudolph ‘678 / Kirkpatrick ‘470 teaches the process as claimed in claim 1, wherein the gas outlet openings of the second unit module communicate directly with the external volume to the stack of substrates of the first unit module (Rudolph ‘678 Figure 20 discloses an arrangement of three stacked unit modules commensurate with those disclosed singly in Figure 10; Rudolph ‘678 Figure 10 discloses ring-like spacer elements 234 throughout the module; gas flows from the central aperture, through the channel of Kirkpatrick ‘470’s seal plates, and through the preform to the interior volume of the reaction chamber of Rudolph ‘678 which includes the volume external to the stack of substrates of the first unit module; see also Rudolph ‘678 Column 12 Line 52 – Column 13 Line 22 and Column 16 Lines 13-20).  
Claim 11 - Rudolph ‘678 / Kirkpatrick ‘470 teaches the process as claimed in claim 1, wherein the external volume to the stack of substrates of the first unit module, the gas outlet openings of the second unit module and 34826-3219-9896.v1LAMOUROUX, et al. - 17/265,378Attorney Docket: 012350-0559432an external volume to the stack of substrates of the second unit module collectively form a peripheral duct (Rudolph ‘678 Figure 20 discloses an arrangement of three stacked unit modules commensurate with 
Claim 12 - Rudolph ‘678 / Kirkpatrick ‘470 teaches the process as claimed in claim 1, but does not expressly teach or suggest wherein each of the gas outlet openings extends through an entire thickness of the support plate.  Examiner notes that Kirkpatrick ‘470 shows that the dimensions of the gas outlet openings is result-effective with regards to densification speed and uniformity (PG 0034).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Rudolph ‘678 / Kirkpatrick ‘470 to control e.g. the length of the gas outlet openings in order to obtain desired densification characteristics, as Kirkpatrick ‘470 recognizes a link between the dimensions of the gas outlet openings and advantageous increases in densification speed and uniformity.

Allowable Subject Matter
Examiner maintains the indication of allowable subject matter as stated in the previous Office Action.
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 requires the limitation wherein, to form a stack of annular porous substrate on the support plate of a unit module, arms of a loading device are inserted into the unit module through the outlet openings of the support plate, the stack of substrates is formed on the ends of the arms inserted into the unit module, and the arms are removed from the unit module so as to deposit the stack thus formed on the support plate.  This limitation is not taught or suggested by Rudolph ‘678 / Kirkpatrick ‘470.  Dovids ‘677 (U.S. PGPub 2018/0122677) is drawn generally to the formation of substrate stacks and their transference between locations (Abstract, PG 0077) and teaches that arm-mounted robots (PG 0075) may be used to add or remove substrates to a stack (PG 0077), the stack then to be placed into e.g. a storage container (PG 0081). However, there is no teaching in Dovids ‘677 that is commensurate with the arms of the loading device being inserted through the outlet openings of the support plate (in the present rejections, the channels formed in the seal plates made integral to the support plate are the outlet openings which Dovids ‘677 would have to insert arms through).  Further search and consideration has not found a reference or combination of references, alone or in combination with the references already of record in the application, which teach every limitation of Claim 5.  Therefore, Claim 5 is held to contain allowable subject matter.
Claim 9 depends from Claim 5 and therefore is held to contain the same allowable subject matter as Claim 5.

Reference of Record
Examiner continues to cite Yamagishi ‘053 (U.S. Patent 6,630,053) as relevant to the limitations recited expressly in Claim 9.  Yamagishi ‘053 discloses substrate handling and transferring robots (Column 6 Lines 34-37 with reference to Figure 14) intended to interact with FOUP container systems, which are systems contemplated by e.g. Dovids ‘677.  The robot of Yamagishi ‘053 discloses a plurality of vertically-arrayed arms as shown in Figure 14, and the arms are arrayed over a support structure which ultimately resolves to a disc-shaped lower plate from which the arm rotation and translation structure rises and extends (again, as shown broadly in Figure 14).  Therefore, Yamagishi ‘053 is deemed relevant to the subject matter of Claim 9.  Examiner is not making a rejection of Claim 9 over Yamagishi ‘053 by itself or in combination with other references at this time; as stated above, Claim 9 currently depends from Claim 5 and has limitations from Claim 5 which are held as allowable subject matter.

Response to Arguments
Applicant's arguments filed 03 FEB 2022 have been fully considered but they are not persuasive.
Applicant argues (Page 6) that Examiner is combining elements from separate embodiments to arrive at the claimed invention.  Examiner respectfully notes that Rudolph ‘678 discloses that fixture 200 (as depicted in e.g. Figure 10) and fixture 201 (as depicted in e.g. Figure 20) are essentially identical but for the 
Applicant argues (Pages 6-7) that Rudolph ‘678 does not disclose a thermal mass cylinder commensurate with Claim 1.  Examiner respectfully notes that Rudolph ‘678 expressly discloses alternatives to the spacing posts shown in Figure 20 at Column 12 Lines 23-27, by way of example a perforated cylinder.
Applicant argues (Page 7) that Rudolph ‘678 does not disclose a support plate of a second unit module resting on the second free end of the cylinder of the first unit module commensurate with Claim 1.  Examiner respectfully disagrees, referring to Figure 20 wherein at least the lower instance of intermediate plate element 272 is depicted resting upon support elements 218 and spacer element 234.  With the support posts replaced by a perforated cylinder as explained above, the intermediate plate would be resting on the free end of said cylinder.
Applicant argues (Pages 7-8) that Kirkpatrick ‘470 does not address the deficiencies of Rudolph ‘678.  Examiner maintains that the alleged deficiencies are properly addressed by Rudolph ‘678, and therefore Kirkpatrick ‘470 is not required to address them further.
With regards to Claims 2-4, 6-8, and 10-11, Applicant does not argue them separately from Claim 1 with any specificity as to why the further limitations of the dependent claims overcome Rudolph ‘678 / Kirkpatrick ‘470.  Examiner maintains the propriety of these rejections.
Examiner maintains the propriety of the rejection of new Claim 12 for the reasons presented above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/MICHAEL G MILLER/             Examiner, Art Unit 1712 

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712